Citation Nr: 1759327	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus.

4.  Entitlement to service connection for diabetes mellitus, as secondary to a right knee disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified by video teleconference before the undersigned Veterans Law Judge.  A transcript of the hearing is present in the claims file.

This case was previously remanded in February 2013 and March 2017.  Unfortunately, and for reasons explained below, the Board finds the case must again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the March 2017 remand, the AOJ developed additional evidence, including obtaining a VA DBQ Medical Opinion (rec'd 4/15/2017), and VA treatment records dated from 2013 to 2017.  No supplemental statement of the case (SSOC) was issued to the Veteran and his representative following receipt of this new and pertinent medical evidence.  In fact, the most recent SSOC of record is dated in July 2013.  This was noted by the Veteran's representative in September 2017 informal hearing presentation.  

The newly received evidence deals directly with the at least three of the issues on appeal, service connection for the right knee, right ankle, and pes planus.  The remaining three issues, service connection for diabetes mellitus as secondary to the right knee, for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, and for erectile dysfunction as secondary to diabetes mellitus are inextricably intertwined with the claim for service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The evidence is thus relevant to the issues on appeal.

Accordingly, remand is required to allow the Veteran and his representative to respond to the newly received evidence.  See 38 C.F.R. §§ 20.1304, 19.37 (2017).

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, provide the Veteran and his representative with an SSOC and an appropriate time in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




